Citation Nr: 1715828	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  06-34 877	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error, to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for senile cataracts, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for a pterygium of the left eye, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for arterial hypertension, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for a bilateral hearing loss disability.  

6.  Entitlement to service connection for a heart disorder, to include due to exposure to herbicides and as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to December 1967. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A May 2009 Board decision denied claims for service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, and the following disabilities for which service connection was claimed as secondary to diabetes:  peripheral neuropathy of the upper and lower extremities, refractive error, senile cataracts, a pterygium of the left eye, glaucoma, and arterial hypertension.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted a Joint Motion for Remand (JMR) that vacated and remanded the Board's 2009 decision for compliance with instructions provided in the JMR, limited to obtaining translations of documents recorded in Spanish.  

In January 2011, the Board remanded the case to the RO for development also limited to obtaining translations of the documents recorded in Spanish.  The translations were ultimately completed in January 2017 pursuant to a December 2016 request the Board coordinated with the VA RO in Pittsburgh, Pennsylvania.  

Following the January 2011 remand, service connection for PTSD and diabetes mellitus with glaucoma was granted by a May 2014 rating decision.  Thereafter, service connection for peripheral neuropathy of the upper and lower extremities was granted by way of a May 2016 rating decision that granted service connection for carpal tunnel syndrome of the right and left upper extremities and tarsal tunnel syndrome of the left and right lower extremities.  As such, the only issues remaining on appeal to the Board from the February 2006 rating decision are those listed at 1 thru 4 on the Title Page.  

The claims for service connection for bilateral hearing loss and a heart disorder are before the Board on appeal from, respectively, April 2011 and June 2012 rating decisions promulgated after the January 2011 remand.  The appeal with respect to service connection for a heart disorder has been characterized more broadly on the Title Page than it had been by the RO to encompass a claim for service connection for this disability as secondary to diabetes mellitus given the grant of service connection for diabetes mellitus and the potential etiologic relationship between such and a heart disorder.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). 

As a final preliminary matter, the Board notes that the Veteran has been placed on the list of persons waiting to appear for a hearing at the RO before a Veterans Judge with respect to additional claims for which an appeal was perfected by way of a VA Form 9 (Appeal to Board of Veteran's Appeals) received in May 2015, wherein the Veteran requested a hearing at the RO before a Veterans Judge.  See a December 29, 2016 letter from VA informing of Veteran's placement on the Travel Board list.  This VA Form 9 was submitted following a March 2015 Statement of the Case that provided the reasons and bases for denying an initial rating in excess of 70 percent for PTSD, an earlier effective date than August 14, 2012 for the grant of service connection for PTSD, an initial rating in excess of 10 percent for diabetes mellitus, an effective date earlier than August 14, 2012 for a grant a total disability rating for compensation based on individual unemployability, and an initial evaluation in excess of 0 percent for glaucoma as secondary to service connected diabetes mellitus.  As these matters will be the subject of the pending hearing, they will not be addressed herein.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Reports from an April 2016 VA diabetes mellitus examination note that the Veteran would be unable to attend a VA eye examination scheduled for May 2016 because he would be out the country at that time.  The record also reveals a VA Form 21-4138 signed by the Veteran in May 2016, written in Spanish and translated in January 2017, requesting that the eye examination be rescheduled due to his being out of the country at the time this examination was scheduled.  Thereafter, the Veteran's attorney in statements received in October 2016 and December 2016, after again noting that the Veteran was unable to attend the eye examination scheduled for May 2016 because he was out of the country, requested that he be provided another opportunity to attend such an examination.    

Given the circumstances surrounding the Veteran's failure to report to the VA examination as set forth above in the statements from the Veteran and his attorney, the Veteran should be afforded one more opportunity to attend a VA eye examination.  The Board finds that such an examination should include opinions as to whether the eye disabilities for which service connection is claimed are related to service, and/or to his service-connected diabetes.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the claim for service connection for refractive error, this condition is a congenital or developmental abnormality and, by itself, is not a compensable disability.  See 38 C.F.R. § 3.303(c), 4.9 (2016).  However, congenital or developmental conditions, if subjected to a superimposed disease or injury, may be service connected for additional disability.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45711 (1990).  As such, the opinion request with regard to refractive error below will direct the clinician to determine the degree to which any refractive error is the result of a superimposed injury or disease attributable to service.  

With respect to the claim for service connection for arterial hypertension, the VA physician who conducted an April 2016 VA diabetes mellitus examination noted that because the Veteran developed hypertension several years prior to diabetes and that there was no diabetic nephropathy, an opinion as whether hypertension was aggravated by diabetes was not necessary.  However, it is unclear if this opinion is sufficiently adequate to withstand judicial review, as there remains the question of whether the Veteran's hypertension may be directly related to service (particularly given the in-service cardiac complaints and findings as set forth below) or whether any portion of a pre-existing hypertension disability may nonetheless have been aggravated by diabetes.  See Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  As such, an examination that includes an opinion as to whether hypertension is related to service, and a more definitive opinion that addresses the question of whether diabetes has aggravated the Veteran's hypertension is necessary to fulfil the duty to assist.  Allen v. Brown, 7 Vet. App. 439 (1995); McLendon, Barr, supra.   

Given the claim for service connection for a heart disorder on appeal, the clinician who conducts the examination requested above should also opine as to whether the Veteran has a current heart disorder due to service, and/or to his service-connected diabetes.  In this regard, the service treatment reports document multiple instances of treatment for chest pain and palpitations in 1966, and an August 1966 electrocardiogram revealed sinus tachycardia.  While a June 2012 VA examination, which included the Veteran's report of in-service palpitations and service, did not provide an opinion with respect to a heart disability because a heart disability was not shown at this examination, VA outpatient treatment reports received subsequent to this examination note that in addition to hypertension, the veteran has hypercholesterolemia for which he is taking medication.  Moreover, due to complaints about heart palpitations, the Veteran underwent a holder procedure in August 2015 that demonstrated sinus bradycardia at the minimal heart rate, sinus tachycardia at the maximal heart rate, premature ventricular contractions, and post-premature ventricular contractions with compensatory pause.  In short, as there is thus some indication of current heart disability and evidence of an in service heart abnormality, another VA examination that includes an opinion as to whether the Veteran has a current heart disorder that is related to service and/or service-connected diabetes is necessary in order to fulfill the duty to assist.  McLendon, Barr, supra.    

The Board notes that the August 2015 VA clinical records reflecting the holter procedure set forth above, as well as additional VA outpatient treatment reports currently of record dated through March 2016, to include audiometric testing conducted in February 2016, were received after the August 2014 Statements of the Case addressing the Veteran's service-connection claims a heart disability and a bilateral hearing loss disability but prior to certification.  On remand, such records must be addressed in a Supplemental Statement of the Case should the claims remain denied by the AOJ.  38 C.F.R. § 19.31 (2016).  

Finally, as the translations completed in January 2017 did not include the transcript from a January 1986 hearing at the RO-a document needing translation specifically referenced in the JMR-the AOJ will be directed to obtain a translated transcript of this hearing.  Accordingly, the case is REMANDED for the following action:

1.  Secure a translated copy of the transcript from the January 1986 hearing, or otherwise obtain a translation of this transcript. 

2.  Arrange for a VA eye examination to address the Veteran's service-connection claims for refractive error, senile cataracts, and a pterygium of the left eye.  The electronic record must be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether it is as likely as not (a 50% or higher degree of probability) that:

(1) Any portion of the Veteran's refractive error is the result of a superimposed injury or disease attributable to service,

(2)  Senile cataracts and/or a pterygium are related to service or, 

(3)  Senile cataracts and/or a pterygium are caused or aggravated by, the Veteran's service-connected diabetes to include glaucoma. 

The rationale for each opinion offered should be provided, with consideration of the lay assertions  presented by and on behalf of the Veteran. 

3.  Arrange for a VA examination to address the claims for service connection for hypertension and a heart disorder.  The electronic record must be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether is as likely as not (a 50% or higher degree of probability) that:

(1)  The Veteran has hypertension and/or a heart disorder that had its onset in, or is otherwise related to service, to include his presumed exposure to herbicide agents in Vietnam,   

(2)  The Veteran has hypertension and/or a heart disorder caused or aggravated by, his service-connected diabetes.  

The rationale for each opinion offered should be provided, with consideration of the lay assertions  presented by and on behalf of the Veteran.  The opinions with respect to direct service connection should document consideration of the in-service heart palpitations and tachycardia.  

4.  After completion of the above and any other indicated development, the AOJ should readjudicate the claims that have been remanded.  If any such claim is denied, the AOJ should furnish the Veteran and his attorney with an appropriate Supplemental Statement of the Case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



